Citation Nr: 1036540	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 until June 1978.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case was previously before the 
Board and remanded in October 2008 for additional development.  
This case was before the Board again in April 2009 and was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has diabetes mellitus due to 
service, including as secondary to Agent Orange exposure.  

The June 2009 Board decision ordered that the RO/AMC contact the 
U.S. Army and Joint Services Records Research Center (JSRRC) to 
verify the locations and assignments of the USS Mauna Kea (AE-22) 
from November 1974 to June 1978, including whether the ship 
docked in Vietnam, went into an inland waterway in Vietnam, sent 
the Veteran ashore in Vietnam, or sent the Veteran in a smaller 
watercraft into inland waterways in Vietnam.  

The RO/AMC contacted the National Archives and Records 
Administration (NARA) in December 2009.  The NARA response found 
that four years of deck logs would be in excess of 3000 pages and 
that a request should be made of the ship's annual command 
history from the Naval Historical Center.  

The RO/AMC contacted the Naval Historical Center in February 
2010.  The February 2010 response reported that deck logs do not 
document the deployment of sailors ashore in Vietnam and that it 
only maintained deck logs for thirty years, after which those 
records are transferred to the NARA, where only two months of 
deck logs could be requested at a time.  The response further 
noted that all verification requests for Agent Orange herbicides 
must be processed through the Department of the Army, U.S. Armed 
Services Center for Unit Records Research (USASCRUR).

The RO/AMC then requested that the Veteran provide the 
approximate dates of when the Veteran was in the waters of 
Vietnam and a two to three month time frame for when he took part 
in cleanup efforts in Vietnam.  The Veteran did not respond to 
these requests.

Although the RO/AMC undertook various efforts to develop the 
Veteran's claim, it did not comply with the February 2009 Board 
Remand orders, which specifically stated that the RO/AMC contact 
the JSRRC to verify the locations and assignments of the USS 
Mauna Kea (AE-22) from November 1974 to June 1978.  Furthermore, 
as indicated by the February 2010 letter from the Naval Histories 
Center, all verification requests for Agent Orange herbicides 
must be processed through the USASCRUR.  The JSRRC was previously 
the USASCRUR.    

The development directed by the Board in its last remand was not 
accomplished. The law mandates that where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board notes that in a November 2002 statement, the Veteran 
reported that he served on the USS Mauna Kea (AE-22) in Vietnam 
waters.  He reported leaving the United States in February 1975 
and returning in August 1975.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
to verify the locations and assignments of 
the USS Mauna Kea (AE-22), including 
whether the ship docked in Vietnam, went 
into an inland waterway in Vietnam, sent 
the Veteran ashore in Vietnam, or sent the 
Veteran in a smaller watercraft into 
inland waterways in Vietnam.  Record of 
the attempt to obtain this information, 
and any negative response that is 
received, must be included in the claims 
folder.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
